Citation Nr: 0921728	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-17 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the cervical 
spine and both arms.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1979 to September 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further action on this matter is warranted. The purpose of this 
Remand is to obtain a VA medical examination to determine the 
etiology of the Veteran's claimed arthritis of the cervical spine 
and both arms, to include as secondary to his service-connected 
lumbosacral disc disease. 

Initially, the Board notes the Veteran filed a claim of 
entitlement to service connection for arthritis of the bilateral 
arms and neck in September 2003.  As such, the RO developed the 
claim as entitlement to service connection for arthritis of the 
cervical spine and both arms. The Board observes that the RO also 
denied service connection for bilateral carpal tunnel syndrome in 
the September 2003 rating decision.

The Veteran subsequently reported numbness radiating into both 
arms due to his cervical spine disorder. (See August 2004 Notice 
of Disagreement). Given the claims of numbness into both arms, 
the Board finds that the Veteran's notice of disagreement 
included bilateral carpal tunnel syndrome.  Therefore, the issue 
of entitlement to service connection for arthritis of the 
cervical spine should also address neurological involvement of 
the upper extremities, if any, in addition to the Veteran's claim 
of arthritis in both arms, and further, to include secondary to 
the Veteran's service-connected lumbosacral disc disease.  

The Veteran is currently service connected for lumbosacral disc 
disease with traumatic arthritis.  Service connection for 
arthritis of the cervical spine and both arms was denied in an 
October 2003 rating decision, along with entitlement to service 
connection for bilateral carpal tunnel syndrome.

In his August 2004 notice of disagreement, the Veteran stated he 
disagreed with the denial of service connection for arthritis of 
the cervical spine. The Veteran reported he continued to have 
numbness radiating into both arms. The Veteran contends that 
because of his service-connected lumbar condition, there may be 
damage to his cervical spine as well due to radiating arm pain. 
(See Veteran's Representative May 2009 Brief Presentation).   

Although the May 2009 Brief Presentation of the Veteran's 
Representative stated that a May 13, 2005 Biloxi VA examination 
confirmed the Veteran's current condition, the above-referenced 
occupational therapy consultation diagnosed the Veteran with 
results consistent with bilateral carpal tunnel syndrome with 
hand weakness but on intrinsic atrophy.  There was no diagnosis 
of arthritis of the cervical spine and both arms in the 
occupational therapy consultation.

Service treatment records indicate in June 1986 the Veteran 
complained of muscle tension in the back of his neck.  Service 
treatment records additionally indicate various complaints 
regarding the Veteran's fingers, hands, and arms, to include 
pain, tingling, and numbness.

Based on a review of the record, the Board finds a VA examination 
is necessary in this matter in order to determine the nature and 
etiology of the Veteran's claim of arthritis of the cervical 
spine to include neurological involvement of the upper 
extremities, if any, in addition to the Veteran's claim of 
arthritis in both arms. 

The medical evidence of record is therefore insufficient for the 
Board to render a decision on the issue of entitlement to service 
connection for arthritis of the cervical spine and both arms.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See Colvin 
v. Derwinski, Vet. App. 171, 175 (1991). The duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case. 
See Murphy v. Derwinski, 1 Vet. App. 78 (1990). Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claims. Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

Finally, the Veteran has stated that due to his service-connected 
lumbosacral disc disease, he may have damaged his cervical spine. 
(See Veteran's Representative May 2009 Brief Presentation).  
Therefore, he maintains that service connection may be warranted 
on a secondary basis. 38 C.F.R. § 3.310(a).  The Veteran has not 
been notified of the requirements to establish service connection 
on a secondary basis and hence, a remand is in order.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the Veteran has 
been issued a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish secondary service connection. 

2.	The RO/AMC should contact the Veteran and 
invite him to submit any additional 
evidence from medical  care providers who 
have treated him for arthritis of the 
cervical spine and both arms. The RO/AMC 
should then obtain and associate with the 
claims file any records identified by the 
Veteran that are not already in the claims 
file. The RO/AMC should ensure that all VA 
medical treatment records are associated 
with the file. 

3.	The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for an 
orthopedic examination. The purpose of the 
examination is to determine the etiology of 
the Veteran's claim of arthritis of the 
cervical spine to include neurological 
involvement of the upper extremities, if 
any, in addition to the Veteran's claim of 
arthritis in both arms.

The following considerations will govern 
the examination:

a. The claims folder and a copy of this 
remand, will be reviewed by the examiner. The 
examiner must acknowledge receipt and review 
of the claims folders, the medical records 
obtained, and a copy of this remand.

b. If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examinations. All necessary testing should be 
done. The examiner should review the results 
of any testing prior to completion of the 
examination report.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record. 

The examiner should determine the etiology of 
arthritis of the cervical spine and both arms 
that may be present and whether it is as 
likely as not related to the veteran's 
complaints in service. 

The examiner should determine if there is 
upper extremity involvement, to include 
radiculopathy and arthritis, due to a 
cervical disorder, if any. 

The examiner should distinguish between any 
disabilities of the arms due to cervical or 
arthritic issues and the Veteran's carpal 
tunnel symptoms. 

The examiner must state whether any 
disability of the cervical spine and/or upper 
extremities is related to the Veteran's 
service.  If the examiner cannot provide an 
opinion without resorting to speculation, he 
should so state.

The examiner should determine if any of the 
above-reference disorders are related to the 
Veteran's service connected lumbosacral disc 
disease.

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.  If the examiner is 
unable to render an opinion without resort to 
speculation, he or she should so state. 

4.	The Veteran is hereby notified that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran does 
not report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




